Opinion filed May 31, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00353-CV
                                         __________

             IN THE INTEREST OF A.J.J. AND M.N.J., CHILDREN


                             On Appeal from the 106th District Court

                                      Gaines County, Texas

                               Trial Court Cause No. 11-04-16213



                             MEMORANDUM                OPINION
       Nicolas Juarez is the appellant in this appeal. He has filed a motion to dismiss the appeal
pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that he “no longer wishes
to appeal.” Therefore, in accordance with appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.


                                                            PER CURIAM

May 31, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.